IN THESUPREME COURT OF IOWA
                           No. 18 / 04-1653

                          Filed March 5, 2007

MIDWEST CHECK CASHING, INC.,
d/b/a EZ MONEY CHECK CASHING,

      Appellee,

vs.

ERIN E. RICHEY,

      Appellant.
________________________________________________________________________
      Appeal from the Iowa District Court for Polk County, Robert J.

Blink, Judge.



      Defendant seeks discretionary review of a decision by the district

court that affirmed a judgment entered by a magistrate in an action to

collect a “payday” loan. AFFIRMED.



      Carlton G. Salmons and Tom W. George of Gaudineer, Comito &

George, West Des Moines, for appellant.



      Hugh J. Cain of Hopkins and Huebner, P.C., Des Moines, for

appellee.
                                       2

CADY, Justice.

      In this discretionary review from a decision by the district court

that affirmed a judgment entered by a magistrate in an action by a

delayed deposit services business to collect a “payday” loan, we must

determine if the applicable statutory requirements were followed in the

case and whether the “payday” loan statute is constitutional.       On our

review, we affirm the judgment of the district court.

      I.      Background Facts and Proceedings.
      Erin E. Richey (Richey) obtained a $400 loan from Midwest Check

Cashing, Inc. (Midwest) in March of 2002.            Midwest is a business

engaged in delayed deposit services, which provides customers with what

is commonly known as “payday” loans. Midwest is licensed to operate

the business by the State superintendent of banking.            Richey had

obtained similar loans in the past from Midwest when she resided at

1228 East 13th Street in Des Moines. At the time of this transaction in

March 2002, however, Richey resided at 712 13th Street in West

Des Moines.

      As a previous customer, Richey was familiar with the “payday” loan

process. Under this process, the customer gives a postdated personal

check made payable to the business engaged in delayed deposit services

in return for the receipt of cash. The amount of the check is greater than

the amount of cash the customer immediately receives from the

company.       The   difference   in   the   two   amounts   represents   the

transactional fee charged by the company for giving the customer the

cash in advance of negotiating the check. In this case, Richey made a

check payable to Midwest for $450, postdated it two weeks into the

future, and immediately received $400 from Midwest.             Midwest, of
                                    3

course, agreed to wait two weeks before cashing the check. At this time,

Richey would presumably have enough money in her account to honor

the check. The “payday” loan allows a customer with a checking account

to obtain money by writing a check without adequate funds in the

checking account at the time the check is written.

      The check given to Midwest by Richey accurately reflected the

address of her current West Des Moines residence. However, Richey also

signed a disclosure agreement as a part of the transaction.           The

agreement disclosed Midwest loaned Richey $400 and imposed a $50 fee

for the transaction.   It also disclosed this $50 fee represented the

equivalent of a 325.89% annual percentage rate (APR) on the $400 loan

over two weeks. Finally, the agreement erroneously indicated Richey’s

current address as her former Des Moines residence, but included an

acknowledgement that “all statements made in this agreement are true,

complete, and correct.” Nevertheless, Richey signed the agreement.
      Midwest negotiated Richey’s check two weeks after the transaction

by depositing it in its bank account. The check was not paid because of

insufficient funds in Richey’s checking account.     As a result, Midwest

sent Richey a letter of notice to cure default. The letter was sent to her

previous Des Moines address shown on the disclosure agreement.

      Midwest brought a small claims action to collect the debt after

Richey failed to respond to the notice to cure. Richey eventually filed an

answer and counterclaim in the action.         The counterclaim sought

damages and attorney fees based in part on Richey’s claim that she did

not receive the notice to cure mailed by Midwest.

      At the small claims hearing, a representative from Midwest

explained the procedure followed by the company in a “payday” loan
                                          4

transaction. In particular, she testified if a check given by a customer

shows an address of the customer different from the address in its

computer records, then the customer is asked if the address in its

records is correct. If the address is not correct, the computer records are

then changed to reflect the correct address.              In this way, the office

records are relied upon by the business to reflect the customer’s correct

information.

       Midwest called Richey as a witness.               She testified on direct

examination that Midwest never asked her to verify her current address

during the transaction.         Richey then contradicted herself on cross-

examination when she recalled that Midwest did indeed ask her if the

address on the check was correct. Yet, on redirect examination, Richey

again testified that Midwest never asked about her current address.
       Richey further testified she never received the notice to cure, and

had no other contact with Midwest regarding the transaction.                  Richey

testified she believed the check she gave to Midwest had been paid. 1

       The small claims court ruled in favor of Midwest and against

Richey on her counterclaim. It found Richey failed to provide her correct

address to Midwest. Richey appealed to the district court. She claimed

the transaction was governed by the Iowa Consumer Credit Code (ICCC),

not the Delayed Deposit Services Licensing Act (DDSLA).                       Richey

challenged the constitutionality of the DDSLA, and further challenged

the validity of the notice to cure given by Midwest.



       1Afterwriting the $450 check to Midwest, Richey’s checks were stolen. The thief
wrote over $8000 in fraudulent checks, and as a result, Richey opened a new checking
account. Because of the theft, she had considerable confusion regarding her finances
and the consequences of the check she wrote to Midwest. She assumed it had cleared
because she had not heard from Midwest.
                                         5

      The district court affirmed the judgment. It found the ICCC did

not override the more specific provisions of the DDSLA, and as a result

the DDSLA governed Richey’s transaction.              It further found Richey’s

constitutional challenges to the DDSLA were without merit because

Richey could not prove the requisite state action in order to succeed. In

addition, the district court noted Richey could not show dissimilar

treatment    of   similarly   situated       individuals,   and   even   if   these

prerequisites could be met, the DDSLA was rationally related to the

government’s interest. Finally, the district court found Richey provided

Midwest with an incorrect address by signing the disclosure statement.
      Subsequently, Richey applied for discretionary review to the Iowa

Supreme Court pursuant to Iowa Code section 631.16 (2005). See Iowa

R. App. P. 6.201 (stating the requirements for an application for

discretionary review). We granted her application.

      II.    Issues.

      On appeal, Richey makes two basic arguments.                First, the ICCC

governs her transaction and the transaction failed to satisfy the ICCC’s

requirements. Second, if the DDSLA governed her transaction, section

533D.9 of the DDSLA is unconstitutional.

      III.   Standard of Review.

      “On discretionary review of a small claims action, our standard of

review depends on the nature of the case. If the action is a law case, we

review the district judge’s ruling on error.” Hyde v. Anania, 578 N.W.2d
647, 648 (Iowa 1998) (citation omitted).             The parties agree Richey’s

statutory arguments must be reviewed on assigned errors. See City of

Ames v. Regency Builders, Inc., 653 N.W.2d 553, 555 (Iowa 2002)

(reviewing at law and noting the parties agree). The parties also agree
                                    6

Richey’s constitutional arguments must be reviewed de novo.            See

Simonson v. Iowa State Univ., 603 N.W.2d 557, 561 (Iowa 1999) (“Our

review of a district court’s judicial review ruling is ordinarily for

correction of errors at law.    When constitutional issues are raised,

however, we must make an independent evaluation of the totality of the

evidence and our review in such cases is de novo.” (Citation omitted.)).

      IV.   Application of the ICCC to “Payday” Loans.

      Richey claims the “payday” loan transaction is governed by the

ICCC, and the transaction violated the ICCC in three ways. First, she

argues Midwest failed to comply with the notice to cure provisions under

the ICCC.   Next, Richey argues the disclosure agreement inaccurately

stated the interest rate, or at least was deceptive and misleading in

stating the interest rate, under the provisions of the ICCC. Last, Richey

argues the interest charged is unconscionable and violates the

limitations imposed by the ICCC. Thus, we must first decide if the ICCC

applies to “payday” loan transactions.
      “Payday” loans are specifically governed by the “Delayed Deposit

Services Licensing Act.”    The Iowa legislature enacted the statute in

1995. 1995 Iowa Acts ch. 139, §§ 1–16 (codified as amended in Iowa

Code §§ 533D.1–.16 (2007)). The DDSLA specifically applies to licensed

delayed deposit service businesses, or “payday” loan companies, and

explicitly excludes transactions involving banks, savings and loan

associations, credit unions, industrial loan companies licensed under

chapter 536A, and any affiliate of these financial organizations.     Iowa

Code § 533D.16 (recognizing organizations not regulated by chapter

533D).   The provisions of the DDSLA clearly governed the transaction

between Midwest and Richey in this case.
                                            7

       On the other hand, consumer credit transactions in Iowa have long

been governed by the ICCC. The ICCC predates the DDSLA, and governs

all consumer credit transactions in Iowa not specifically excluded under

the statute. The ICCC specifically applies to “acts, practices or conduct

in this state in the solicitation, inducement, negotiation, collection, or

enforcement of a transaction, without regard to where it is entered into

or modified.” Id. § 537.1201(1)(c). The transaction between Midwest and

Richey satisfies this definition.          Additionally, the express exclusions

under the statute do not include delayed deposit services.                      See id.

§ 537.1202 (indicating what chapter 537 does not apply to). Under the

ICCC, a “payday” loan would normally satisfy the definition of a

“consumer loan.” See id. § 537.1301(14).
       Consequently, it is clear the ICCC applies to “payday” loans to the

extent the statute does not conflict with the specific provisions of the

DDSLA. The ICCC provides that “no part of [the ICCC] shall be deemed

to be impliedly repealed by subsequent legislation if such a construction

can be reasonably avoided.”            Id. § 537.1104 (emphasis added).              The

DDSLA was enacted after the ICCC and was passed to govern delayed

deposit services. When the provisions of the DDSLA specifically govern

the issues in this case and conflict with the provisions in the ICCC, the

provisions of the DDSLA must prevail unless such a construction could

be reasonably avoided. 2        Id.   We now apply this principle to Richey’s

arguments.


        2We note our basic principles of statutory construction also require this result.

See Burton v. Univ. of Iowa Hosps. & Clinics, 566 N.W.2d 182, 189 (Iowa 1997)
(recognizing three principles of statutory construction); Kelly v. State, 525 N.W.2d 409,
411–12 (Iowa 1994) (“When a general statute is in conflict with a specific one, the more
specific statute generally prevails, irrespective of the time of its enactment. In case of
irreconcilable conflict between two statutes, the later one controls.”).
                                     8

      Richey argues Midwest failed to properly provide her with a notice

to cure default under the ICCC. Both parties agree the DDSLA does not

include a notice to cure requirement prior to bringing suit. Thus, the

ICCC’s notice provisions are not contradicted or impliedly repealed by the

DDSLA, and there is no need to “reasonably avoid” applying the DDSLA.

See id.

      Moreover, the ICCC’s notice to cure provisions “appl[y] to actions

or other proceedings to enforce rights arising from consumer credit

transactions.” Id. § 537.5102. The parties concede this is a consumer

credit transaction.    Id. § 537.1301(12) (defining “consumer credit

transaction”).   Thus, Midwest must comply with the notice to cure

provisions of the ICCC.     See id. § 537.5110(1) (“[T]he obligation of a

consumer in a consumer credit transaction is enforceable by a creditor

only after compliance with this section.”).
      The ICCC requires a creditor to provide a notice to cure to a

consumer before bringing any legal action, so long as “the consumer has

a right to cure the default.” Id. § 537.5110(2). It is undisputed Richey

had a right to cure default.      See id. § 537.5110(3) (recognizing the

circumstances when a consumer has the right to cure a default). The

ICCC also provides that if Midwest failed to follow the appropriate

procedures, its petition shall be dismissed. Id. § 537.5110(7).

      Section 537.5111 sets forth the requirements for a notice to cure.

A creditor gives notice to a consumer “when the creditor . . . mails the

notice to the consumer at the consumer’s residence.” Id. § 537.5111(3).

The consumer’s residence is defined as

      the address given by [the debtor] as the [debtor’s] residence
      in a writing signed by the [debtor] in connection with a
      transaction until the [debtor] notifies the person extending
                                     9
      credit of a different address as the [debtor’s] residence, and it
      is then the different address.
Id. § 537.1201(4) (emphasis added). Thus, the creditor must mail the

notice to cure to the address given by the debtor in a writing signed by

the debtor in connection with the transaction.      However, if the debtor

later notifies the creditor of a different address, then the notice to cure

must be mailed to the different address.

      Richey claims the check presented to Midwest satisfied both

statutory definitions of a consumer residence for the purpose of mailing a

notice to cure.    First, she claims the check presented to Midwest,

together with her oral confirmation that the address on the check was

her current residence, constituted a “writing signed by the debtor in

connection with [the] transaction.” Id. Second, she claims the check,

together with her oral confirmation that the address on the check was

her current residence, constituted notice to the creditor of a different

address.

      Both arguments by Richey are predicated on her testimony that

she orally told Midwest during the course of the transaction that the

address on her check was her current residence.         Yet, the magistrate

who presided over the hearing necessarily rejected this testimony, as did

the district court.    The evidence revealed that, pursuant to office

protocol, Midwest would have placed the check address on the disclosure

agreement if Richey had confirmed during the transaction that her check

address was the correct address.         By finding Richey failed to give

Midwest her correct address during the course of the transaction, the

magistrate, and the district court, necessarily rejected Richey’s testimony

that she told Midwest the address on the check was her current

residence.   See Brichacek v. Hiskey, 401 N.W.2d 44, 46 (Iowa 1987)
                                    10

(“When no motion to enlarge or amend is made, we assume as fact an

unstated finding that is necessary to support the judgment.”). Moreover,

Richey then signed the disclosure statement containing an address

purporting to be her residence, and there was no testimony that Richey

later notified Midwest she lived at a residence different from the address

on the disclosure agreement.        Under the circumstances, Richey’s

residence for the purpose of mailing a notice to cure was the address on

the disclosure statement signed by Richey in connection with the

transaction.   Midwest mailed the notice to cure to this address, and

therefore complied with our statutory requirements.
      Of course, the fact remains Richey presented Midwest with a check

that revealed her correct address. While Richey has not argued this fact

alone is sufficient, we find that simply providing a check with a different

address, under the circumstances of this case, is not sufficient notice to

comply with section 537.1201(4).     Under section 537.1201(4), Richey’s

residence remained her Des Moines address until she notified Midwest of

her West Des Moines address.

      Richey next argues Midwest’s disclosure statement inaccurately

disclosed her rate of interest under the ICCC.        In her reply brief,

however, Richey admits she erroneously computed the interest rate, and

Midwest’s computation was correct. As a result, Richey now claims the

interest rate on the disclosure agreement was not inaccurate, but

deceptive and misleading under the ICCC.      The ICCC requires the APR

be disclosed according to the federal Truth in Lending Act. Iowa Code

§ 537.3201; see 15 U.S.C. §§ 1601 et seq. (2006). Yet, these provisions

of the ICCC do not apply because the more specific DDSLA provides

interest rate notice requirements of its own. See Iowa Code § 533D.9(2).
                                         11

Richey has not argued these requirements were not met. 3 Furthermore,

even if we accepted Richey’s argument under the ICCC, we are not

persuaded an admittedly accurate interest rate could be deceptive and

misleading, or that a deceptive and misleading rate would enable Richey

to prevail in this matter.

       Last, Richey claims the interest rate charged by Midwest is

unconscionable. Section 537.5108 of the ICCC allows a court to refuse

to enforce a consumer credit agreement when the terms were

unconscionable at the time of the transaction or if the agreement was

induced by unconscionable conduct.             See Paglia v. Elliott, 373 N.W.2d
121, 126 (Iowa 1985) (finding unconscionability under the criteria in

section 537.5108); see also Home Fed. Sav. & Loan Ass’n v. Campney,

357 N.W.2d 613, 618 (Iowa 1984) (listing factors to determine

unconscionability).        Richey,    however,     makes     no    claim   that    the

transaction in this matter was induced by unconscionable conduct. The

only claim raised by Richey is that the amount of fees she paid pursuant

to her agreement with Midwest is substantively unconscionable.                    See

Casey v. Lupkes, 286 N.W.2d 204, 207 (Iowa 1979) (recognizing the test

for when a bargain is unconscionable). The only factual findings of the

district court related to the claim were the date Richey presented

Midwest with her post-dated check, the amount of the check, the face

amount of the loan, and the date the check could be cashed.

       3It  appears Midwest met the requirements. At the time of this transaction,
section 533D.9(2) required Midwest to give Richey notice of (1) the fee, (2) the APR on
the first one-hundred dollars, (3) the APR on subsequent one hundred dollars if
different from the APR on the first one hundred dollars, (4) the date the check will be
deposited, and (5) any penalty to be charged if the check bounces. The disclosure
agreement Richey signed stated these requirements. Now, however, the current statute
eliminates the second and third requirements noted above, and instead requires “[t]he
annual percentage rate as computed pursuant to the federal Truth in Lending Act.”
2006 Iowa Acts ch. 1042, § 31 (codified at Iowa Code § 533D.9(2)(b) (2007)).
                                             12

          In support of her claim, Richey cites section 537.2401(1) of the

ICCC, which limits charges to twenty-one percent on consumer

transactions.         However, it is not possible to reasonably avoid applying

the limitations in section 533D.9 4 of the DDSLA to this transaction. See

Iowa Code § 537.1104. Therefore, the limitations of the DDSLA apply,

and the limitations of the ICCC do not provide Richey with a basis for

relief.

          Richey also cites a number of cases and law review articles raising

policy issues regarding the payday loan industry. See, e.g., Charles A.

Bruch, Taking the Pay Out of Payday Loans:                      Putting an End to the

Usurious and Unconscionable Interest Rates Charged by Payday Lenders,

69 U. Cin. L. Rev. 1257 (2001); Creola Johnson, Payday Loans: Shrewd

Business or Predatory Lending?, 87 Minn. L. Rev. 1 (2002). By enacting

section 533D.9, however, the legislature has directly addressed the policy

question of the level at which fees for payday loans become per se

impermissible.           Moreover, the fees Midwest imposed were permissible

under the DDSLA. 5               While the existence of a legislative provision

permitting fees on payday loans may not necessarily defeat all claims of


          4Section   533D.9(1) provides:

          A licensee shall not charge a fee in excess of fifteen dollars on the first
          one hundred dollars on the face amount of a check or more than ten
          dollars on subsequent one hundred dollar increments on the face
          amount of the check for services provided by the licensee, or pro rata for
          any portion of one hundred dollars face value.

Iowa Code § 533D.9(1).

       5The face amount of Richey’s check was $450. The fee charged was $50. A $15

fee was charged on the first one hundred dollars, and three additional charges of $10
(representing a 10% fee) were charged for the remaining three one hundred dollars
loaned. These four charges totaled $45. Then 10% of the remaining loan amount ($50)
added $5 to the fee. This resulted in a total fee of $50, and was permissible under
section 533D.9(1).
                                     13

unconscionability, the court on this record will not entertain what

amounts to a facial challenge of the legislature’s policy determinations

contained in section 533D.9 of the DDSLA.

      V.    Constitutional Arguments.

      Richey    challenges     section    533D.9    of    the    DDSLA     as

unconstitutional for five reasons. She believes section 533D.9 violates

Article I, section 1 of the Iowa Constitution (the inalienable rights clause),

and the equal protection and due process clauses of both the Iowa and

federal constitutions.   Section 533D.9 imposes limits on the charges

lenders like Midwest can impose, and requires the disclosure of certain

terms. The constitutionality of this section is an issue of first impression

for the court. We initially note “statutes are cloaked with a presumption

of constitutionality,” and the challenger “bears a heavy burden, because

it must prove the unconstitutionality beyond a reasonable doubt.” State

v. Seering, 701 N.W.2d 655, 661 (Iowa 2005).

      A.     Whether Section 533D.9 is Unconstitutional                Under
Article I, Section 1 of the Iowa Constitution.
      Article I, section 1, of the Iowa Constitution provides:

      All men and women are, by nature, free and equal, and have
      certain inalienable rights—among which are those of
      enjoying and defending life and liberty, acquiring, possessing
      and protecting property, and pursuing and obtaining safety
      and happiness.
Iowa Const. art. I, § 1. This is known as the “inalienable rights clause.”

We most recently discussed this clause in Atwood v. Vilsack, 725 N.W.2d
641 (Iowa 2006). In Atwood, we noted the clause “secure[s] to the people

of Iowa common law rights that pre-existed Iowa’s Constitution.” 725
N.W.2d at 651. We also recognized the following:

      It is well established that the protections of Iowa’s
      inalienable rights clause are not absolute. The clause does
                                      14
      not prevent all legislative action taken pursuant to the police
      power that benefits the community and impacts an
      inalienable right (i.e. a common law or natural right).
      Instead, it prevents only arbitrary, unreasonable legislative
      action that impacts an inalienable right.

Id. at 652 (citations omitted).    Thus, the question is whether section

533D.9 impacts an inalienable right and is arbitrary and unreasonable.

      Section 533D.9 impacts a property right.           But it is far removed

from the type of legislation that is arbitrary and unreasonable. Instead,

and in accordance with all the provisions of the DDSLA, section 533D.9

creates protections for consumers and imposes limits on delayed deposit

services. As Midwest points out, the largest check (or total amount of

two checks) a delayed deposit lender can hold from a customer is $500.

Iowa Code § 533D.10(1)(a), (b). Thus, the most that can be borrowed in a

delayed deposit transaction is $445, if the maximum $55 is charged as a

fee in accordance with section 533D.9(1). If the check is returned for

insufficient funds or otherwise not paid, the most the customer will pay

is $70, representing a $15 charge for the returned check.                  Id.

§ 533D.9(2)(d). Section 533D.9(1) prohibits a lender from charging more

than $15 on the face amount of the first one-hundred dollars, and more

than 10% on everything thereafter. Id. § 533D.9(1).               Finally, the

procedure must be fully disclosed to the customer. Id. § 533D.9(2), (3).

While these limitations are not as protective as Richey would like, the

statute is not arbitrary or unreasonable. A law that permits a business

to engage in the “payday” loan procedure with these limitations does not

violate article I, section 1 of the Iowa Constitution.
                                            15
      B.   Whether Section 533D.9 is Unconstitutional Under our
State and Federal Equal Protection and Due Process Clauses.
       In this case, there is no fundamental right or protected class

involved.     Therefore, our analysis of Richey’s substantive due process

and equal protection claims is ultimately similar to our evaluation of the

inalienable rights clause. 6        The reasonableness of section 533D.9 is at

issue again, and we must specifically determine whether it passes

constitutional muster under a rational basis review.                   See Seering, 701
N.W.2d at 662 (noting when no fundamental right is involved, “a statute

need only survive a rational basis analysis” to meet the requirements of

substantive due process); Grovijohn, 643 N.W.2d at 204 (“If the claimed

dissimilar treatment does not involve a suspect class or a fundamental

right, any classification made by the statute need only have a rational

basis [to meet the requirements of equal protection].”).                        Moreover,


       6Of  course, evaluations of substantive due process and equal protection are not
equivalent to an evaluation of the inalienable rights clause, nor are the evaluations of
due process and equal protection equivalent to each other. First of all, due process and
equal protection claims require a showing of state action. See, e.g., Jensen v. Schreck,
275 N.W.2d 374, 384 (Iowa 1979) (“A threshold question in a Fourteenth Amendment
challenge is whether state action is involved . . . .”). We have never explicitly required a
showing of state action under Iowa’s inalienable rights clause. See, e.g., Gacke v. Pork
Xtra, L.L.C., 684 N.W.2d 168, 176 (Iowa 2004) (“Thus, in determining whether the
challenged statute violated article I, section 1 of the Iowa Constitution, we must
determine (1) whether the right asserted . . . is protected by this clause, and (2) whether
[the statute] is a reasonable exercise of the state’s police power.” (citing Steinberg-Baum
& Co. v. Countryman, 247 Iowa 923, 929–30, 77 N.W.2d 15, 18–19 (1956))). Regarding
substantive due process, it must first be determined what right is involved, and then
apply the corresponding test. See, e.g., Seering, 701 N.W.2d at 662. Regarding equal
protection, it must first be determined if a classification is involved, and if so, apply the
corresponding test. See, e.g., Grovijohn v. Virjon, Inc., 643 N.W.2d 200, 204 (Iowa 2002).

        We seriously doubt Richey has shown sufficient state action to bring her
substantive due process and equal protection claims. We also seriously doubt Richey
has shown she has been sufficiently classified to prevail in her equal protection claim.
See Rosen v. Bd. of Med. Exam’rs, 539 N.W.2d 345, 352 (Iowa 1995) (requiring a
plaintiff to prove he or she “is similarly situated with persons who have been treated
differently”). Nevertheless, because all of her constitutional claims are ultimately bound
by a common thread of reasonableness, we will assume there was sufficient state action
and a classification in order to review the statute under the rational basis test.
                                     16

although Richey bases her claims on both the Iowa and federal

constitutions, we need not interpret them differently in this case. See

Sanchez v. State, 692 N.W.2d 812, 817, 819 (Iowa 2005) (noting we

would not apply different analyses under the Iowa and federal

constitutions when the parties have not articulated a reason for doing

so); State v. Davis, 304 N.W.2d 432, 434 (Iowa 1981) (“The Supreme

Court of Iowa is the final arbiter of the meaning of the Iowa Constitution,

but when the federal and state constitutions contain similar provisions,

they are usually deemed to be identical in scope, import, and purpose.

Special respect and deference is accorded United States Supreme Court

interpretations of similar language in the federal constitution.”).
      “Rational basis review requires only that the law ‘be rationally

related to a legitimate state interest.’ ”   State v. Simmons, 714 N.W.2d
264, 277 (Iowa 2006) (quoting Sanchez, 692 N.W.2d at 817–18); see

Seering, 701 N.W.2d at 662 (noting rational basis review “requires us to

consider whether there is a ‘reasonable fit between the government

interest and the means utilized to advance that interest’ ” (quoting State

v. Hernandez-Lopez, 639 N.W.2d 226, 238 (Iowa 2002))). We have also

recognized “ ‘[w]hen social or economic legislation is at issue, the Equal

Protection Clause allows the States wide latitude, and the Constitution

presumes that even improvident decisions will eventually be rectified by

the democratic processes.’ ” Sanchez, 692 N.W.2d at 817 (quoting City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440, 105 S. Ct. 3249,

3254, 87 L. Ed. 2d 313, 320 (1985)).         While rational basis review is

deferential to the legislature, “ ‘it is not a toothless one.’ ” Racing Ass’n

of Cent. Iowa v. Fitzgerald, 675 N.W.2d 1, 9 (Iowa 2004) (citation

omitted).
                                    17

       The State has a legitimate interest in protecting borrowers or

limiting the fee delayed deposit lenders can charge. Section 533D.9 is

certainly rationally related to this purpose. Section 533D.9(1) specifically

limits the amount lenders can charge, and subsection (2) requires

disclosure of all important terms. Iowa Code § 533D.9(1), (2). Moreover,

Chapter 533D imposes important restraints on delayed deposit lenders

that would otherwise not be imposed or complied with.         See, e.g., id.

§ 533D.10(f) (prohibiting a lender from imposing any other fees than

those allowed in section 533D.9(1) and (2)). While some, and certainly

Richey in this case, believe the limits and protections in section 533D.9

authorize usurious terms, this is a concern that should be taken to the

legislature, not the courts. See Sanchez, 692 N.W.2d at 817. We hold

section 533D.9 passes rational basis review, and is therefore not a

violation of equal protection or substantive due process.
       VI.   Conclusion.

       We find the interest rate notice and limitation provisions of the

DDSLA governed the transaction in this case and its provisions were

met.   Where the notice to cure provisions of the ICCC governed this

transaction, its provisions were also met. We further find section 533D.9

of the DDSLA is constitutional. Accordingly, the judgment of the district

court is affirmed.

       AFFIRMED.